Citation Nr: 9915106	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
August 1962.  He has been represented throughout his appeal 
by the New York Division of Veterans' Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1994, by the New York, New York Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for a back disorder.  The notice of disagreement 
with this determination was received in October 1994.  The 
statement of the case was issued in January 1995.  The 
substantive appeal was received in January 1995.  The veteran 
appeared and offered testimony at a hearing before a hearing 
officer at the RO in November 1996.  A transcript of the 
hearing is of record.  Additional medical records were 
received in January 1997.  Lay statements were received in 
January 1997.  A supplemental statement of the case was 
issued in December 1997.  The veteran again appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in March 1998.  A transcript of that hearing is of 
record.  A supplemental statement of the case was issued in 
April 1998.  

In September 1998, the Board remanded the case to the RO for 
further development.  On March 15, 1999, the veteran appeared 
and offered testimony at a hearing before the undersigned 
member, sitting at New York City.  A transcript of that 
hearing is also of record.  The appeal was received at the 
Board later in March 1999.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's current back disorder and an inservice 
injury or disease.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The records reflect that the veteran entered active duty in 
November 1958; an enlistment examination, conducted in May 
1958, was negative for any complaints or findings of a back 
disorder.  The service medical records indicate that the 
veteran was seen in January 1962 for complaints of urgency, 
burning at the beginning of stream, and slight back pain on 
the right; the pertinent diagnosis was possible bladder 
disorder.  The separation examination, conducted in August 
1962, was completely silent with respect to any complaints or 
findings of a back disorder.  

The veteran's original claim for service connection (VA Form 
21-526) was received in March 1994.  

Received in June 1994 were private treatment reports dated 
from September 1986 to October 1992, which show that the 
veteran received ongoing treatment for a back disorder.  A 
treatment report, dated in September 1986, indicate that the 
veteran noted pain in his back while lifting a steel roller 
on September 17, 1986.  The veteran related that he had an 
injury to his back in 1974, and was out of work for 4 to 5 
months; he stated that he had periodic attacks of back pain 
and had been out of work occasionally for 2 to 3 weeks at a 
time.  The diagnosis was low back derangement.  Subsequent 
treatment reports indicate that the veteran continued to 
experience pain and discomfort in the lower back.  A 
treatment report dated in March 1987 indicate that a CAT scan 
revealed degenerative disc disease with severe degeneration 
at L5-S1; there was a left chronic L4-5 foraminal herniation 
with calcification or a ridge; and there was a bulging left 
L3-4 foraminal disc.  In June 1987, it was reported that the 
veteran obtained a molded lumbosacral corset, which he used 
on a regular basis; the veteran continued to perform range of 
motion and motor strengthening exercises, and to take 
medications.  

Also received in June 1994 was a private medical statement 
from R. D. Masella, M.D., dated in August 1975, who reported 
that the veteran came under his care on December 2, 1974 as a 
result of an industrial injury.  Dr. Masella reported that 
physical findings were indicative of disc pathology; he noted 
that the veteran complained of numbness along the back of his 
left leg and absent ankle jerk.  Dr. Masella indicated that 
it was his opinion that the veteran had a protruded disc and 
recommended that further studies be taken.  Also received in 
June 1994 was the report of a CAT scan performed in March 
1987, the findings of which are reported above.  Also 
reported was a private treatment report dated in July 1990 
reflecting evaluation for complaints of chest pain.  

Received in August 1994 was the report of a CAT scan 
performed in March 1987, the findings of which are reported 
above.  Also received in August 1994 was a VA outpatient 
treatment report dated in November 1993, indicating that the 
veteran requested orthopedic consultation for his 
degenerative disc disease.  

At his personal hearing in November 1996, the veteran 
indicated that he worked for one year with the New York City 
Transit Authority prior to entering military service; he 
stated that he had no physical problems prior to service.  
The veteran related that he injured his back while carrying a 
gum belt down a ladder while on active duty aboard the U.S.S. 
Gainard DD 706; he stated that he felt a pull in his back.  
The veteran stated that he felt a snap in his back; he had 
excruciating pain that traveled down his left leg.  The 
veteran indicated that he felt a tingling sensation in his 
toes.  The veteran related that he reported to a corpsman who 
told him to rest; he stated that the corpsman simply wrapped 
bandage around the back.  The veteran indicated that he was 
placed on bed rest and prescribed painkillers.  The veteran 
testified that he never went back to sick bay after the 
incident, nor did he report any back complaints at discharge.  
The veteran also reported that he did not seek medical 
treatment after service until he experienced recurrence in 
1974.  The veteran further reported that he injured his back 
in 1974 while trying to open a valve at work.  The veteran 
indicated that he was unable to obtain Dr. Masella's records 
because he has since passed away.  

Received in November 1996 was the report of a neurological 
consultation performed by Ronald Brisman, M.D. in January 
1976, wherein he indicated that the veteran stated that, 
while working on his job in November 1974, he did some 
lifting and twisting which caused pain in his left leg and 
the posterior aspect of the buttock radiating into the calf.  
Following an examination, Dr. Brisman reported an impression 
of chronic mild left L5 S1 radiculopathy, probably secondary 
to herniated nucleus pulposus.  The results of this 
consultation were again received in January 1997.  A private 
medical statement from Joseph S. Vitiello, M.D., F.A.C.C., 
dated in January 1997, reflect evaluation of unrelated 
disabilities.  

Received in January 1997 was a statement from the veteran's 
brother, indicating that, when he picked the veteran up from 
the U.S. Navy at New Port Rhode Island, he seemed to be 
suffering from severe back pain; he stated that he had to 
carry the veteran's gear to the car.  He also indicated that 
the veteran told him that he injured himself aboard the ship; 
upon returning home, the veteran sought treatment from Dr. 
Masella who took x-rays that showed that he had perforated 
and herniated discs.  

Also received in January 1997 were private treatment reports 
dated from September 1986 to December 1992, showing ongoing 
clinical evaluation and treatment for his back disorder.  
These reports were previously reported above.  Also received 
were VA outpatient treatment reports dated from November 1993 
to December 1996, which show that the veteran received 
clinical evaluation and treatment for several disabilities.  
Also received in January 1997 was the report of a 
neurological consultation performed in January 1976, the 
findings were previously reported above.  Also received in 
January 1997 were private treatment reports dated from 
September 1986 to October 1992, the findings of which were 
previously reported above.  

Of records are documents from the New York State Transit 
Authority.  These records indicate that, on November 29, 
1974, the veteran reported experiencing sharp pain in the 
back while working behind a condensing unit of an air 
conditioner in a cramped position.  In March 1987, the 
veteran was placed on temporary limited work assignments; he 
was restricted from bending, lifting, pushing and pulling.  

Received in January 1997 were lay statements from two 
individuals attesting to the fact that the veteran suffered 
back pain upon his return home from military service in 1962; 
one individual recalled the veteran telling him of the 
incident during which he injured his back aboard the ship.  

The veteran appeared at a hearing before a hearing officer at 
the RO in March 1998, at which time he again reported the 
history of an incident that occurred aboard ship.  The 
veteran indicated that while he saw the corpsman on a regular 
basis, all he did was bandage the back and gave him 
painkillers.  The veteran maintained that he suffered from 
occasional back pain from the time of the incident in service 
until his discharge, but he shrugged it off.  The veteran 
indicated that Dr. Masella was the first to examine him after 
his discharge from service; however, he noted that Dr. 
Masella's records were released to New York City which has 
since destroyed them.  The veteran related that from 1975 to 
1990 he was followed by chiropractors who just prescribed 
painkillers.  The veteran indicated that he injured his back 
at work in 1974, and suffered a reoccurrence of back pain in 
1986; he wore a molded belt on a constant basis.  

Received in March 1998 were VA outpatient treatment reports 
dated from November 1993 to December 1997, which show that 
the veteran received treatment for several disabilities 
including a low back disorder.  Also received in March 1998 
were private treatment reports dated in December 1996, 
reflecting treatment for unrelated disabilities.  Also 
received in March 1998 was the result of an MRI, performed in 
March 1997, which revealed bulging of the annulus fibrosus at 
L4-5 and L5-S1, less grade I spondylolisthesis at L4-5 and 
L5-S1, and degenerative end plate changes noted at L5-S1.  

In March 1999, the veteran appeared at a hearing before the 
undersigned member of the Board, sitting at the RO.  The 
veteran's testimony is essentially reflected in the report of 
his previous testimony in November 1996 and March 1998.  In 
addition, the veteran indicated that after the incident in 
service, there were no medical records until 1974.  

B.  Legal analysis.

Under the applicable criteria, in order to establish service 
connection, there must be objective evidence that establishes 
that the veteran's current disorder either began in or was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991).  
Where a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology postservice.  38 C.F.R. 
§ 3.303(b) (1998).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim. 38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Also, in order for a claim to be well-grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The veteran contends that he injured his low back while 
aboard the U.S.S. Gainard 706 during service.  He asserts 
that while he was carrying a heavy container of meat down a 
ladder, he fell off the ladder injuring his back.  The 
veteran maintains that he was treated in sick bay, given 
painkillers and placed on bed rest.  However, the service 
medical records are negative for complaints, findings, 
treatment, and/or diagnosis of a back disability.  In regard 
to the alleged injury itself, a review of the record reveals 
that the service medical records are negative for a low back 
injury or the reported residual low back disability.  

The veteran has submitted several lay statements in support 
of his claim.  Included in the lay statements is a letter 
from the veteran's brother who refer to the veteran's alleged 
injury in 1962; however, there is no indication that any of 
these individuals actually witnessed the alleged injury.  
These statements generally support the veteran's assertion 
that his current back problems originated during service.  
However, since the individuals who submitted the lay 
statements have not been shown to be capable of making 
medical conclusions, their statements are not probative and 
are not the equivalent of competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, 
the Board will review the record in order to determine if 
competent medical evidence supports the assertions made by 
the lay individuals, as cited above.  

A review of the post-service medical evidence does not reveal 
any competent medical evidence establishing a nexus between 
current disability and service.  In fact, one of the 
veteran's private physicians indicated that the veteran's 
back disability originated in an industrial accident in 1974, 
many years after the veteran's discharge from service.  
Specifically, Dr. R. D. Masella stated that the veteran came 
under his care on December 2, 1974 as a result of an 
industrial injury.  In sum, there is no competent medical 
evidence of record which establishes a nexus between 
currently diagnosed back disability and service.  Although 
the veteran currently asserts that he has a back disability 
that originated with an injury to his back during service, 
there is no supporting medical evidence to substantiate his 
claim.  As noted, the Court has stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak.  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  
Grottveit citing Tirpak.  

The veteran has asserted a causal relationship between an 
injury during active service and the current finding of 
degenerative disc disease.  However, as noted above, the 
veteran is not competent to provide a medical opinion as to 
causation of his current low back disorder because this 
requires specialized medical knowledge.  Espiritu, at 494.  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded.  See 
Grottveit, at 93.  Consequently, the Board concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for a back disorder.  38 U.S.C.A. 
§ 5107(a).  

Where a claim is not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, 
however, the RO has complied substantially with this 
obligation in its January 1995 Statement of the Case and the 
December 1997 and April 1998 Supplemental Statements of the 
Case.  

In addition if a claim is not well grounded the principle of 
reasonable doubt is not for application.

ORDER

The claim of entitlement to service connection for a low back 
disorder is denied as not well-grounded.  


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

